Citation Nr: 1606113	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to July 16, 2008, for the award of dependent compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to October 1957 and from September 1990 to August 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 1992, the Veteran filed a formal claim seeking entitlement to service connection for multiple disabilities.  That same month, he submitted an application for compensation, VA Form 21-526, on which he reported that he was married, but did not fill in the portion of the form which requested his spouse's Social Security number.

2.  In April 1993, the RO issued a rating decision which denied the Veteran's claims, including service connection for posttraumatic stress disorder (PTSD).  

3.  In June 1998, the Veteran filed to reopen his claim seeking service connection for PTSD.  That same month, he submitted an application for compensation, VA Form 21-526, on which he reported that he was married, but did not fill in the portion of the form which requested his spouse's Social Security number.

4.  In April 1999, the RO issued a rating decision which granted service connection at a 30 percent initial evaluation for PTSD, effective June 19, 1998.  The RO's April 19, 1999, notification letter informed the Veteran that he had not submitted his spouse's Social Security number, and that he needed to provide this information before he could receive dependent benefits for his spouse.  The letter also informed the Veteran that he may be able to receive back benefits for his dependent if he provided the requested information within one year of the date of the notice letter.

5.  The Veteran provided VA with his spouse's Social Security number on June 16, 2008.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 16, 2008, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

This case, however, is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claim, the outcome is dependent on whether evidence was received prior to or within one year of the April 1999 rating decision granting service connection for PTSD.  Thus, the Veteran cannot be prejudiced by any failure to provide him with notice of the laws and regulations governing effective dates.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).
II.  Legal Criteria and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Any person who applies for any VA compensation or pension benefit must furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c).

In June 1992, the Veteran filed his original claim seeking service connection for multiple disabilities, including PTSD.  On his application for compensation, VA Form 21-526, he reported that he was married, but did not fill in the portion of the form which requested his spouse's Social Security number.

In April 1993, the RO issued a rating decision which denied the Veteran's claims, including service connection for PTSD.  

In June 1998, the Veteran filed to reopen his claim seeking service connection for PTSD.  That same month, he submitted an application for compensation, VA Form 21-526, on which he reported that he was married, but did not fill in the portion of the form which requested his spouse's Social Security number.

In April 1999, the RO issued a rating decision which granted service connection at a 30 percent initial evaluation for PTSD, effective June 19, 1998.  The RO's notification letter, dated April 19, 1999, informed the Veteran that he had not submitted his spouse's Social Security number and stated that he needed to provide this information before he could receive additional benefits for his spouse.  The RO's letter also informed the Veteran that he may be able to receive back benefits for his dependent if he provided the requested information within one year of the date of the notice letter.

On June 16, 2008, the Veteran provided VA with his spouse's Social Security number.  In August 2008, the RO awarded the Veteran additional benefits based upon his dependent spouse, effective July 16, 2008.

The Veteran asserts that an earlier effective date is warranted for the award of dependent compensation for his wife.  Specifically, he claims that benefits should be awarded back to June 19, 1998, when he first received disability compensation.  He also claims that he never received the RO's April 19, 1999 letter requesting this information.
 
In consideration of the evidence of record, the Board does not find that an earlier effective date is warranted for dependent compensation.  The Veteran first became eligible for dependency benefits on June 19, 1998, the date on which he was granted service connection at a 30 percent initial evaluation for PTSD.  The RO's April 19, 1999 notice letter informed the Veteran that he was receiving payment as a Veteran and that the information necessary to received dependent spouse compensation was incomplete.  The letter informed that he needed to submit his spouse's Social Security number if he wished to receive additional benefits for her, and that he could possibly receive back benefits if this information was received within a year of the notice letter.  

Due to the Veteran's delay in providing his spouse's Social security number to the RO, the earliest possible effective date for the grant of dependent compensation for his spouse under VA regulations is July 16, 2008, the date he provided this information.  See 38 C.F.R. § 3.401(b).

The Board has considered the Veteran's contention that he informed VA of his marriage at the time that he initially filed a claim in 1992, and again in June 1998.  However, this information alone is not dispositive as to verifying dependency.  Specifically, the pertinent statute provides that VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  See 38 U.S.C.A. § 5101.

Although the Veteran's June 1992 and June 1998 formal application forms requested his spouse's Social Security number, this information was left blank by the Veteran.  Moreover, the Veteran was informed by the RO's April 19, 1999 letter that he needed to provide his spouse's Social Security number if he wished to receive additional dependent compensation for her.  Although the Veteran contends he never received this letter, it was mailed to his address of record at that time, it was not returned as undeliverable, and the regularity of the mail is presumed.

Thus, despite the two requests within his formal applications and the request within the RO's April 1999 notice letter, the Veteran failed to provide the required information until July 16, 2008.  Thus, an effective date prior to July 16, 2008, for the award of dependent compensation for the Veteran's spouse is not warranted.  See 38 U.S.C.A. § 5101.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the Veteran did not provide VA with his dependent spouse's Social Security number until July 16, 2008, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, at 56 (1990).


ORDER

An effective date prior to July 16, 2008, for the award of dependent compensation for the Veteran's spouse is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


